Citation Nr: 1643508	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and/or a respiratory disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from September 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The claims file incudes a 2016 Disability Benefits Questionnaire which notes a diagnosis of COPD by history, as well as VA clinical records dated after the March 2013 Supplemental Statement of the Case.  The Board finds that remand for RO consideration of these records is not warranted as they do not provide any additional pertinent information to the claims file.  Thus, the a remand would serve no useful purpose and would merely cause unnecessary delay in adjudication. 

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The most probative evidence of record reflects that the Veteran's COPD is most likely due to his long history of smoking and not due to service.   


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive pulmonary disease (COPD) and/or a respiratory disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board acknowledges that the Veteran has asserted that his COPD is due to work at an ammunition dump in Vietnam; however, there is no competent credible evidence which provides such an indication; thus, despite the low threshold espoused in McLendon v. Nicolson, 20 Vet. App. 79 (2006), a clinical opinion on such is not warranted.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran has been diagnosed with COPD, which he contends had its onset in service.  The Board finds, for the reasons noted below, that service connection for COPD or any other respiratory disability is not warranted.

In an October 2010 statement, the Veteran asserted that he had a diagnosis of a respiratory disease, and treatment for such, in service.  He also stated that he had "many infections" in service but that he did not go to sick call each time because cold packs were given out by the dispensary without the need to go to sick call.  

The Veteran further contends that his respiratory disability began in Vietnam when he was working in the Ammunition Dump, and that it was later exacerbated by his smoking.   

The Veteran had service in Vietnam from May 1970 to April 1971.  His military occupational specialty (MOS) was as an ammunition records clerk.

The Veteran's STRs reflect that he sought treatment on numerous occasions for a variety of disabilities; however, he was not noted to have COPD.  The records reflect that he sought treatment in December 1969 for an upper respiratory infection (URI), in February 1970 (when he was hospitalized for two days and then given bedrest/quarters) for an upper respiratory infection with a cough, fever, and other symptoms (See STRs and DA Form 8-275-2.), and in October 1970 when he was treated for a head cold of two days with a slight cough and moderate sputum.   

The Board notes that the December 1969 URI and February 1970 URI were both prior to service in Vietnam.  Moreover, as discussed below, the Veteran reported that he was in excellent health upon separation.  A December 1969 medical history form reflects that the Veteran denied having been treated for a lung disease.  The Veteran's April 1971 report of medical examination for separation purposes reflects that his lungs and chest were normal upon examination.  In addition, he reported that his condition is "excellent".  It was also noted that a chest x-ray was within normal limits. 

The earliest evidence of a diagnosis of COPD is several decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

February 1998 Ear nose and Throat Associates records reflect that the Veteran had a 33 year history of cigarette smoking and was currently smoking three packs per day.  The Veteran was attempting to discontinue cigarette smoking and had begun the medication Zyban for that purpose.  The report does not reflect a diagnosis of COPD, to include in the Veteran's medical history.  Moreover, the only known medications were Zyban and decongestant.  The Veteran was seen for a six week period of progressive hoarseness and a lesion was noted on his vocal fold.  The report reflects that the Veteran had been using a nasal decongestant spray for approximately the last two years, drinks approximately "40 cups of coffee per day".  

A May 2001 private Ear Nose and Throat Associates record reflects that the Veteran was seen for throat swelling and difficulty swallowing of one month in duration; it was noted that he did not have difficulty breathing.  The report is negative for a diagnosis of COPD, or a history of symptoms since service.

A July 2005 West Pasco Pulmonary Assoc. record reflects that the Veteran was a smoker and had a diagnosis of "cough".  Upon Pulmonary Function Report, he was diagnosed with small airways disease.  This is more than three decades after separation from service. 

A January 2007 Oak Hill Hospital report reflects that the Veteran had COPD and tobacco abuse.  

A March 2007 PASCO Cardiology Center record reflects that the Veteran has smoked 2.5 packs of cigarettes a day for 40 years but has recently started Chantix in an effort to quit.  

A September 2010 VA examination report is of record.  It reflects that the Veteran reported the onset of emphysema in 1972 and a diagnosis of COPD in 1999.  The examiner reviewed the claims file, to include the medical records, and provided an opinion that the Veteran's COPD is less likely than not due to service, and more likely than not due to his long history of cigarette smoking.

The Board notes that in providing an opinion, the examiner specifically discussed the February 1970 URI likely due to the RO's specific request for an opinion with regard to that treatment.  While the examiner did not specifically address the Veteran's other STRs, the examination report reflects that the examiner reviewed the entire claims file, to include the STRs.  

As noted by the Court, "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file." Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)). The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."   

As noted by the 2010 VA examiner, "medical literatures support that cigarette smoking is the main risk factor for the development and progression of COPD."  The claims file includes numerous notations that the Veteran has a heavy cigarette smoker for several decades before being diagnosed with COPD.  Moreover, the Veteran's long history of smoking, the most likely cause of his COPD according to the examiner, would not have been present to any such extent in service.  The Veteran's STRs also reflect that a chest exam was within normal limits on April 1971 after all of his complaints; thus, the examiner's rationale is supported by the record. 

The Board notes that the Veteran has indicated he was first diagnosed with emphysema in 1972 and that his COPD began in 1980.  The Board is cognizant that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) However, none of the three Jandreau criteria apply in this case.  Emphysema and asbestosis generally require specialized medical testing to diagnose.  The Veteran has not shown that he is qualified through specialized education, training, or experience to make these diagnoses.  Likewise, the record does not contain contemporaneous medical diagnoses of emphysema in 1972 or COPD in 1980.  

The Board will address various theories as to the etiology of the Veteran's COPD.  First, the Veteran contends that it is due to service in Vietnam while working in an ammunition dump.  There is no competent evidence of record that exposure to ammunition is as likely as not the cause of the Veteran's COPD.  Moreover, there is not any indication from a competent source that the Veteran's COPD is as likely as not due to the Veteran working in ammunition dump for one year rather than his decades of smoking multiple packs of cigarettes a day.  In this regard, the Board again notes that the Veteran only had one noted URI after his service in Vietnam and that he had no residuals at the time of his separation.

Second, the Board has considered the Veteran's service in Vietnam and his presumed exposure to herbicides; however, this is still insufficient to warrant service connection.  Service connection is only warranted on a presumptive basis due to Vietnam service for a specific list of diseases set forth under 38 C.F.R. § 3.309 (e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007).  The Secretary has not determined that a presumption of service connection is warranted for COPD.  To the contrary, the Secretary has determined that respiratory disorders, other than cancers, are not associated with exposure to herbicides. 72 Fed. Reg. 32,395 (June 12, 2007).  As the Veteran's diagnosed disability is not among the diseases recognized under 38 C.F.R. § 3.309(e), as diseases associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

Third, the Board has considered the Veteran's contention that he was diagnosed with emphysema in 1972, or within a year of separation from service, and that he has had a continuity of problems since service.  COPD and emphysema are not subject to service connection based upon continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  To the extent that the Veteran asserts that he had symptoms continuously since service, such statements lack credibility as they are inconsistent with the Veteran's reports at service separation and other post-service statements.  The Veteran reported that he was in excellent health upon separation.  Further, the Veteran originally stated that his lung disability began in 1980 (more than 8 years after separation from service). 

Fourth, the Board will consider whether service connection on a direct incurrence nonpresumptive basis is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There is no competent credible evidence which indicates that the Veteran's COPD is as likely as not due to service, to include URIs, ammunition and/or herbicide exposure. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of respiratory disabilities. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Finally, the Board notes that the Veteran may not be service connected for a disability attributable to his use of tobacco, even if such use was in service.  The Veteran filed his claim for service connection in 2009.  Pursuant to 38 C.F.R. § 3.300, service connection will not be considered for injury or disease attributable to a Veteran's use of tobacco during service for claims received by VA after June 9, 1998.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease is denied.


REMAND

The Veteran's claim for service connection for PTSD was certified to the Board in May 2013, prior to the effective date for VA's use of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Claims which are certified to the Board prior to August 3, 2014 are adjudicated under DSM-IV. (See 80 Fed. Reg. 53, 14308 (March 19, 2015)).  

The Veteran underwent a VA examination in 2010.  The examination report reflects that there were two issues concerning the Veteran's lack of diagnosis.  First, the Veteran did not meet the criteria for PTSD under DSM-IV because he talked about his traumatic experiences in Vietnam in detail with no emotional distress.  The examiner noted that the Veteran's reporting was "not consistent with PTSD
in which a hallmark criteria is the avoidance of talking about the traumatic event
and emotional distress when talking about them."  The second issue was the Veteran's alcohol abuse.  The examiner noted as follows:
.
Symptoms of alcohol abuse can mimic, sustain, complicate, and exacerbate symptomatology associated with PTSD.  Only with a protracted period of complete sobriety would it be possible to determine the severity of any PTSD related symptoms that might be present.  The current symptomatology appears to be resulting from the direct physiological effects of alcohol and the psychosocial consequences of continuous alcohol abuse.  The veteran does not describe the full spectrum of symptomatology that meets the criterion for the DSM IV diagnosis of PTSD.  Without any history of protracted periods of sobriety, the linkage between his current levels of impairment and the psychological effects of his experiences in Vietnam cannot be credibly established.  

The Veteran's medical records since 2010 reflect that he has been treated for PTSD, which was listed as having been diagnosed under DSM-5.  The records also reflect that the Veteran has continued to drink alcohol to excess with no noted period of sobriety.  

Based on the records added to the claims file since the 2010 examination which note treatment for PTSD, and the lack of an adequate rationale by the VA examiner as to whether the Veteran's alcohol is related to his PTSD, the Board finds that another examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure for the record copies of the complete updated clinical records of VA treatment which the Veteran has received for his mental health from August 2016 to present.  

2.  Thereafter schedule the Veteran for a mental health examination to ascertain whether it is as likely as not (50 percent or greater) that he has a mental health disability (to include PTSD) that is related to service.  The examiner should consider the pertinent evidence of record to include the VA treatment records and the 2010 VA examination report.  

In particular, the examiner should provide the following opinions: 

a.) please identify by diagnosis all psychiatric disabilities diagnosed since March 2009 (the date he filed a claim for service connection); and
b.) at to each such diagnosed psychiatric disability, is it at least as likely as not (50 percent or greater probability) related to service; and
c.) if, and only if, the examiner finds that the Veteran has a diagnosis of PTSD under DSM-5, the examiner should discuss whether there would be the same, or a different, diagnosis under DSM-IV; and
d.) if, and only if, the examiner determines that the Veteran has a psychiatric disability that is at least as likely as not related to service, is the Veteran's alcohol abuse at least as likely as not due to, or aggravated (permanently worsened) by, such psychiatric disability?  

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


